DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a behind-screen sensor disposed between a display surface of the display panel and a substrate, wherein orthographic projection of the behind-screen sensor on the substrate is located within orthographic projection of the second display region on the substrate, such that the behind-screen sensor senses a signal at the second display region which is transmitted through the display surface.” as in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13 which is claiming both a method for driving display panel and display panel according to claim 1, rendering the claim indefinite, the claim as presented 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 -13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2020/0034100).

Regarding claim 1, Fan teaches a display panel, comprising: a first display region (first screen ; para [0062]) and a first driving circuit (a first driving unit; para [0062]), wherein the first driving circuit is configured to drive the first display region to display a first target image (para [0062] The first driving unit is configured to drive the first screen for display, … The control device controls the first driving unit and the second driving unit to emit different driving signals of displaying an image, so that the first screen and the second screen can display different images, which implement split screen display of the display); and a second display region (second screen ; para [0062]) and a second driving circuit (a second driving unit; para [0062]), wherein the second driving circuit is configured to drive the second display region to display a second target image (para [0062] the second driving unit is configured to drive the second screen for display. The control device controls the first driving unit and the second driving unit to emit different driving signals of displaying an image, so that the first screen and the second screen can display different images, which implement split screen display of the display).
Embodiment of Fan relied upon above fails to explicitly teach wherein the first display region is an Active Matrix Organic Light Emitting Diode (AMOLED) display region, and the second display region is a Passive Matrix Organic Light Emitting Diode (PMOLED) display region; as claimed.
However, another embodiment of Fan teaches a display panel, comprising: a first display region (112; Fig 1; para [0037] a second display area 112…the second display area 112 has a screen as a second screen) and a second display region (111; Fig 1; para [0037] a first display area 111…The first display area 111 has a screen as a first screen); wherein the first display region is an Active Matrix Organic Light Emitting Diode (AMOLED) display region (para [0042] The second screen can be an active matrix light emitting diode screen. In this embodiment, the screen where the second display area 112 is located is an active matrix organic light emitting diode (AMOLED) screen.), and the second display region is a Passive Matrix Organic Light Emitting Diode (PMOLED) display region (para [0040] The first screen can be a passive matrix light emitting diode screen. In this embodiment, the first screen is a passive matrix organic light emitting diode (PMOLED) screen).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of different embodiments of Fan, because this will yield predictable results of providing display panel with different types of display panels and also driving them respectfully for displaying images.

Regarding claim 8, Fan teaches the display panel according to claim 1, wherein the first display region and the second display region together constitute an effective display region of the display panel (para [0039] The first screen and the second screen have a same pixel density. That is, the first display area 111 and the second display area 112 both have a high resolution, so that the display effects of the first display area 111 and the second display area 112 can be same. Thereby the full screen display of the display screen 110 is good).

Regarding claim 9, Fan teaches the display panel according to claim 1, wherein the first target image and the second target image are displayed synchronously and constitute a target image (para [0034] In the above display screen, the first screen and the second screen may display simultaneously).

Regarding claim 10, Fan teaches a display apparatus, comprising the display panel according to claim 1 (para [0066] An electronic terminal is further provided in the present disclosure. Referring to FIG. 7, FIG. 7 is a schematic structural diagram of an electronic terminal according to an embodiment. The electronic terminal 40 includes a terminal body, a display screen 140, a front device 240, a control device, and the like. The display screen 140 may be the display screen described above. The terminal body is configured to implement a target function of the electronic terminal.).

control device ; para [0021] The control device independently controls the first display area and the second display area respectively) electrically connected to the first driving circuit and the second driving circuit, and configured to provide, to the first driving circuit and the second driving circuit, data information of the first target image and the second target image and control signals for causing the first display region and the second display region to display the first target image and the second target image synchronously (para [0021]. Para [0057] the control device can control the driving unit 220 to simultaneously drive the first screen 211 and the second screen 212 to display the image to be displayed to implement a full screen display of the image).

Regarding claim 12, Fan teaches the display apparatus according to claim 10, further comprising: a behind-screen sensor (240; Fig 7) disposed between a display surface of the display panel and a substrate (para [0066] The front device 240 is disposed inside the terminal body. The front device 240 is disposed in an area where the first display area 141 is located), wherein orthographic projection of the behind-screen sensor on the substrate is located within orthographic projection of the second display region on the substrate (Fig 7), such that the behind-screen sensor senses a signal at the second display region which is transmitted through the display surface (para [0069] When the front device 240 needs to be enabled, the control device controls the first display area 141 not to display any image, and the light can travel to the front device 240 through the first display area 141, so that the front device 240 obtains light to implement its function. Specifically, for example, the front device may be an image acquisition element, such as a camera or the like. The image acquisition element may be configured to obtain light passing through the first display area to capture a scene opposite to the display screen. The control device is connected to the display screen and the image acquisition element respectively. When the user activates the image acquisition element, that is, when the control device receives the activation signal of the image acquisition element or detects that the image acquisition element is enabled, the control device controls the first display screen area not to display any image.).

Regarding claim 13, Fan teaches a method for driving the display panel according to claim 1, comprising: providing a first image signal to the first driving circuit, wherein the first image signal is at least used to display the first target image (para [0062] The first driving unit is configured to drive the first screen for display,); providing a second image signal to the second driving circuit, wherein the second image signal is at least used to display the second target image (para [0062] The first driving unit is configured to drive the first screen for display, and the second driving unit is configured to drive the second screen for display. The control device controls the first driving unit and the second driving unit to emit different driving signals of displaying an image, so that the first screen and the second screen can display different images, which implement split screen display of the display).
Fan fails to explicitly teach, providing timing signals to the first driving circuit and the second driving circuit, so that the first driving circuit and the second driving circuit drive 
Examiner takes Official Notice that it is well known in the art of display driving for providing timing signals to the first driving circuit and the second driving circuit, so that the first driving circuit and the second driving circuit drive the first display region and the second display region respectively to display the first target image and the second target image synchronously. (Evidential support for such can be found in Bae et al. (2011/0175865) – para [0133]; Hu et al. (2015/0279332) – claim 15, 16).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2020/0034100) as applied to claim 1 above, and further in view of Eom et al. (2016/0171932).

Regarding claim 2, Fan teaches the display panel as explained for claim 1 above. Fan also teaches the display panel having a first side and a second side of the effective display region; wherein the second side is adjacent to the first side (Fig 1; Fig 2).
Fan fails to explicitly teach wherein the first driving circuit comprises a first gate driving circuit and a first source driving circuit, wherein the first gate driving circuit is disposed on a first side of an effective display region of the display panel, and the first source driving circuit is disposed on a second side of the effective display region of the display panel; as claimed.
Eom teaches a display panel comprising a first driving circuit comprises a first gate driving circuit (20; Fig 1) and a first source driving circuit (30; Fig 1), wherein the first Fig 1), and the first source driving circuit is disposed on a second side of the effective display region of the display panel (Fig 1), wherein the second side is adjacent to the first side (Fig 1).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings Fan with the teachings of EOM, because it is well known in the art of provide gate and source driving circuits on adjacent sides of the display panel in order to maximize the display area of the display panel.

Regarding claim 3, Fan further teaches the display panel as explained for claim 1 and 2 above.
Fan fails to teach wherein the second display region is located at a corner formed by a third side and a fourth side adjacent to each other of the effective display region of the display panel, wherein the third side is opposite to the first side, and the fourth side is opposite to the second side; as claimed.
However, Fan also further teaches the shapes, sizes, and distribution locations of the first display area 111 and the second display area 112 are not limited thereto (para [0053]).
Thus based on this teachings, it would have been obvious to one of ordinary skill in the art before the filing date of present application and a matter of design choice to have display panel wherein the second display region is located at a corner formed by a third side and a fourth side adjacent to each other of the effective display region of the .

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2020/0034100) as applied to claim 1 above, and further in view of Lee et al. (2009/0073154).

Regarding claim 4, Fan teaches the display panel as explained for claim 1 above. Fan also teaches the display panel having a first side and a second side of the effective display region; wherein the second side is adjacent to the first side (Fig 1; Fig 2).
Fan fails to explicitly teach wherein the first driving circuit comprises a first gate driving circuit and a first source driving circuit, wherein the first gate driving circuit is disposed on a first side and a third side of an effective display region of the display panel, and the first source driving circuit is disposed on a second side of the effective display region of the display panel, wherein the third side is opposite to the first side, wherein the second side is adjacent to the first side; as claimed.
Lee teaches display panel comprising a first driving circuit comprises a first gate driving circuit (Fig 1; para [0025] and second gate driver circuits 310 and 320 respectively) and a first source driving circuit (para [0025] first and second data driver circuits 410 and 420 respectively), wherein the first gate driving circuit is disposed on a first side and a third side of an effective display region of the display panel (left side of Fig 1 being first side and right side being third side), and the first source driving circuit is top side of Fig 1 being second side), wherein the third side is opposite to the first side, wherein the second side is adjacent to the first side (Fig 1).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings Fan with the teachings of Lee, because it is well known in the art of provide gate and source driving circuits on adjacent sides of the display panel in order to provide driving signals to different portions of the display area without causing any RC delay.

Regarding claim 5, Fan further teaches the display panel as explained for claim 1 and 4 above.
Fan fails to teach wherein the second display region is located at an edge of a fourth side of the effective display region of the display panel, wherein the fourth side is opposite to the second side; as claimed.
However, Fan also further teaches the shapes, sizes, and distribution locations of the first display area 111 and the second display area 112 are not limited thereto (para [0053]).
Thus based on this teachings, it would have been obvious to one of ordinary skill in the art before the filing date of present application and a matter of design choice to have display panel wherein the second display region is located at an edge of a fourth side of the effective display region of the display panel, wherein the fourth side is opposite to the second side, in order to yield predictable results of provide display panel having different configurations.

Regarding claim 6, Fan teaches the display panel as explained for claim 1 above. Fan also teaches the display panel having a first side and a second side of the effective display region; wherein the second side is adjacent to the first side (Fig 1; Fig 2).
Fan fails to explicitly teach wherein a first portion of the first gate driving circuit on the first side is connected to gate lines corresponding to respective rows of pixels of the display panel, a second portion of the first gate driving circuit on the third side is also connected to the gate lines corresponding to the respective rows of pixels of the display panel, and the first portion and the second portion provide gate driving signals to the respective gate lines connected thereto; as claimed.
Lee teaches the display panel comprising wherein a first portion (first gate driver; Fig 1) of the first gate driving circuit on the first side is connected to gate lines corresponding to respective rows of pixels of the display panel (Fig 1), a second portion (Second gate driver; Fig 1) of the first gate driving circuit on the third side is also connected to the gate lines corresponding to the respective rows of pixels of the display panel (Fig 1), and the first portion and the second portion provide gate driving signals to the respective gate lines connected thereto (Fig 1; para [0034] That is, the gate driver 300 includes a first gate driver 310 connected to one end of each of the gate lines GL1 through GLn, and a second gate driver 320 connected to the other end of each of the gate lines GL1 through GLn. The data driver 400 includes a first data driver 410 connected to each of the data lines DL1 through DLj for driving a left area 100A of the LCD panel 100, and a second data driver 420 connected to each of the data lines DLj+1 through DLm for driving a right area 100B of the LCD panel 100. As described above, the display area of the LCD panel 100 is divided into a plurality of areas 100A and 100B to be driven, and the gate drivers 310 and 320 are disposed on opposite ends of the gate line GL, respectively, so that the LCD panel 100 can be suitably used for a medium to large-sized product requiring high power because of RC delay). 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings Fan with the teachings of Lee, because it is well known in the art of provide gate and source driving circuits on adjacent sides of the display panel in order to provide driving signals to different portions of the display area without causing any RC delay.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2020/0034100) as applied to claim 1 above, and further in view of Lee et al. (2009/0073154) as applied to claim 4 above, and further in view of Bong et al. (2018/0174553).

Regarding claim 7, Fan and Lee teaches the display panel as explained for claim 4 above.
Fan and Lee fails to teach wherein a first portion of the first gate driving circuit on the first side is connected to gate lines corresponding to odd-numbered rows of pixels of the display panel, a second portion of the first gate driving circuit on the third side is connected to gate lines corresponding to even-numbered rows of pixels of the display 
Bong teaches a display panel comprising a gate driving circuit wherein a first portion of the first gate driving circuit on the first side is connected to gate lines corresponding to odd-numbered rows of pixels of the display panel (130a; Fig 1), a second portion of the first gate driving circuit on the third side is connected to gate lines corresponding to even-numbered rows of pixels of the display panel (130b; Fig 1), and the first portion and the second portion provide gate driving signals to the respective gate lines connected thereto (para [0038] The gate drivers 130a and 130b apply the gate signals to the gate lines GL in response to the gate control signals GCS received from the timing controller 120. The gate signals include at least one scan signal and an emission control signal. The gate drivers 130 include a first gate driver 130a and a second gate driver 130b. The first gate driver 130a and the second gate driver 130b are disposed symmetrically with respect to a display area A/A and may have the same configuration. It is, however, to be noted that the first gate driver 130a may apply gate signals to odd gate lines, while the second gate driver 130b may apply gate signals to even gate lines. Each of the first and second gate drivers 130a and 130b includes a plurality of stages. Each of the stages outputs gate signals and provides the gate signals to the active area A/A through the gate lines G1 to Gn. The configuration of the gate drivers 130a and 130b will be described in more detail with reference to FIG. 2.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings Fan and Lee with the teachings of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623